Citation Nr: 1707354	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-31 336	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to special monthly pension based on the need for regular aid and attendance of another person or by reason of being housebound.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel











INTRODUCTION

The Veteran served on active duty from February 1986 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.  

This appeal was before the Board in February 2015, at which time it was remanded for additional development.  After the issuance of a November 2016 supplemental statement of the case, the appeal has been remitted to the Board for further appellate review.

The appeal is remanded to the RO or Appeals Management Office (AMO).


REMAND

Pursuant to the February 2015 remand, the Board directed the RO/AMO to provide the Veteran with a VA examination in order to ascertain the severity of residuals of the Veteran's August 2000 gunshot wound to the head.

While the Veteran's above-captioned claim was in remand status, the RO/AMO scheduled the Veteran for two VA examinations.  The Veteran did not appear for either of the scheduled examinations.  However, documentation associated with the claims file demonstrates that the mailing address utilized by the RO/AMO to provide notice to the Veteran of these examination differed from his mailing address of record.  Specifically, the Veteran's mailing address of record is on "Sherrill Street" in Nashville, Tennessee, whereas the notice regarding the VA examinations was sent to "Sherrill Lane."  All of the other information pertaining to the Veteran's mailing address appeared correct.

The Board acknowledges that none of the correspondence sent to the Veteran subsequent to the February 2015 remand was returned as undeliverable.  The Board further acknowledges that the Veteran underwent previous VA examinations, for which he was sent notification using the "Sherrill Lane" mailing address.  As such, the Board would like to take this opportunity to advise the Veteran that "[t]he duty to assist is not always a one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA's duty must be understood as a duty to assist veterans in developing claims, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Moreover, it is generally the Veteran's burden to keep VA apprised of his whereabouts.  If he does not do so, VA is not obligated to "turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Given the discrepancy in the mailing address and in the interest of fairness and due process, the Board finds that another remand is warranted in order to verify the Veteran's mailing address and provide him a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMO should verify the Veteran's current mailing address and update that address of record as needed.  If the Veteran does not respond to verification attempts, the RO/AMO must use the mailing address of record to provide the Veteran with notice of any scheduled VA examination.

2.  Prior to any scheduled VA examination, the RO/AMC must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

3.  After the above is completed, the RO/AMO should schedule the Veteran for the appropriate VA examination(s) to determine the current severity of his visual acuity, to include visual field testing, as well as any residuals from his August 2000 gunshot wound. 

The claims file must be made available to the examiner(s) in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail. 

The examiner(s) are asked to clarify the Veteran's limitations to adequately feed himself, dress himself, and overall care for himself on a day to day basis.  The examiner(s) must clarify whether the Veteran should be driving in light of his visual acuity defect versus whether he does drive on occasion.  Overall, the examiner(s) are asked to address whether the Veteran's disabilities result in any of the following:

a. Blindness or near blindness so as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less;

b. An inability to dress or undress himself, or to keep himself ordinarily clean and presentable;

c. Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid;

d. Inability to feed himself through loss of coordination of upper extremities or through extreme weakness;

e. Inability to attend to the wants of nature; or

f. Incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

The examiner(s) should also address whether it is at least as likely as not (50 percent or greater probability) that the Veteran is permanently housebound by reason of disability or disabilities.  This requirement is met when the Veteran is substantially confined to his dwelling and the immediate premises on account of disability and it is certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.

A full rationale must be provided for all opinions expressed.

4.  Thereafter, the RO/AMO must re-adjudicate the claim.  If the claim is denied, provide the Veteran a supplemental statement of the case.  An appropriate period of time should be allowed for response and then the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

